Citation Nr: 1144527	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  04-38 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral plantar fasciitis, prior to November 1, 2006.

2.  Entitlement to an increased evaluation for bilateral plantar fasciitis, currently evaluation as 10 percent disabling.

3.  Entitlement to an initial compensable evaluation for status post resection of the right foot supranavicular accessory bone, from the tabonavicular joint.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1998 to June 2002.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from April 2004, October 2004, and August 2006 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO).

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.

REMAND

In the Board's June 2010 remand, the RO was directed to afford the Veteran with VA examinations for his service-connected foot disabilities.  The record reflects that in July 2010, a copy of the Board's June 2010 remand order that was sent to the Veteran's last known address in Olmsted Falls, Ohio was returned as undeliverable, with no forwarding address.

In September 2010, the RO contacted the Veteran's representative and requested assistance in the verification of the Veteran's current address.  A September 2010 response from the Veteran's representative provided the RO with an old Cleveland, Ohio address that was previously of record.  The RO ran a search and found another address in North Olmsted, Ohio, which was used for subsequent re-mailings of the copy of the Board's June 2010 remand order and a June 2010 letter regarding the information and evidence necessary to substantiate the claim.  This address was also used on a July 2010 letter regarding a scheduled VA examination.  However, all correspondence using this address was returned as undeliverable, and the Veteran failed to report for his scheduled VA examination in August 2010.

Nevertheless, aside from contacting the Veteran's service representative, the RO has not taken steps to verify the Veteran's current address in compliance with the guidelines for verifying the Veteran's current address in cases where a claimant's address is unknown.  See M21-1, Part III, Subpart iii, Chapter 1, Section B, paragraph 11, Issues Regarding a Claimant's Address.  Accordingly, a remand is required to ensure compliance in verifying the Veteran's current address and to obtain a VA examination.

Accordingly, the case is remanded for the following actions:

1.  The RO must verify the Veteran's current address, using all means available, in compliance with the procedures provided for in the M21-1, Part III, Subpart iii, Chapter 1, Section B, paragraph 11, Issues Regarding a Claimant's Address.  If the Veteran's current mailing address cannot be determined or verified, a statement indicating such, including a documentation of all action taken in the attempt to verify his correct address must be associated with the claims file, and the case must be returned to the Board for appellate review.

2.  Thereafter, if and only if the Veteran's current address is verified, the Veteran must be afforded the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

3.  The Veteran must be afforded the appropriate VA examination by a VA physician other than the October 2009 VA examiner to determine the current severity of his bilateral plantar fasciitis, and his status post resection right foot supranavicular bone disorder.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner, who must indicate in his or her report that same was available and reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.

With respect to the Veteran's bilateral plantar fasciitis, the examiner must complete a full clinical evaluation of the Veteran's foot symptomatology, and indicate whether any of the following findings are present: weight bearing line being over or medial to the great toe; inward bowing of the tendo Achilles; pain on manipulation and use of the feet; objective evidence of marked deformity (pronation, abduction, etc.); pain on manipulation and use accentuated; indication of swelling on use; characteristic callosities; marked pronation; extreme tenderness of the plantar surfaces of the feet; marked inward displacement; and severe spasm of the "tendo Achilles" on manipulation, not improved by orthopedic shoes or appliances.  If any of the above-mentioned findings are negative, the examiner must so state.

With respect to the Veteran's status post resection right foot supranavicular bone, the examiner should specifically comment on whether the symptomatology resulting solely from the Veteran's residuals of his right foot supranavicular bone resection are best characterized as a mild, moderate, or severe foot disability, or are so severe as to constitute actual loss of the foot.

With respect to both disorders, the examiner must state which objective symptomatology found is related to each of the above conditions, and to indicate, to the greatest degree possible, which objective symptomatology is the result of the Veteran's other service-connected disorders, to include right ankle instability with muscle tendon tears status post ankle stabilization and the related right ankle scar.

A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

4.  The RO must also afford the Veteran an appropriate VA neurological examination to determine the existence and severity of any neurologic symptoms of the Veteran's service-connected bilateral plantar fasciitis and his status post resection right foot supranavicular bone disorder.  All indicated testing must be conducted, including a thorough neurological examination of the Veteran's feet.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically state whether any neurologic symptoms found are caused by the Veteran's service-connected disabilities.  The examiner must also specifically state whether any neurologic symptoms found results in complete or incomplete paralysis of any nerve.  The specific nerve(s) involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe; with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.

The claims file must be made available to the examiner for review in conjunction with the examination.  A complete rationale for all opinions must be provided.  If the examiner cannot provide any requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report must be typed.

5.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  The examination reports must be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the above actions, the RO must readjudicate the Veteran's claims, taking into consideration any and all evidence that has been added to the record since its last adjudicative action.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and given an appropriate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


